Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites mitigating, by the one or more processors, an error of a quantum circuit based on the error mitigation matrix information.  This limitation is not described in the specification.  On page 11, lines 1-5, the specification recites:
The quantum circuit error mitigation apparatus may convert the generated error mitigation matrix information into a database (S460). That is, the quantum circuit error mitigation apparatus may store the generated error mitigation matrix information in the database. The error mitigation matrix information converted to the database is used to mitigate errors in the quantum circuit, regardless of the sequence of the quantum gates constituting the corresponding circuit.
The specification describes that the error mitigation matrix information is used to mitigate errors, however, the specification is silent as to how the error mitigation matrix information is used to perform the mitigating as claimed.  In other words, the specification only discloses generating error mitigation matrix information and converting it to a database.  One of ordinary skill in the art would not know how to mitigate an error of a quantum circuit based on the error mitigation matrix information because the specification fails to show how to use the information.  One of ordinary skill in the art would not have recognized that the inventors were in possession of the invention as claimed in view of the disclosure of the application as filed.  
Claims 2-9 do not cure the deficiencies of claim 1 and are rejected for being dependent on claim 1.
Claim 11 recites wherein the one or more processors are configured to mitigate, an error of a quantum circuit based on the error mitigation matrix information.  This limitation is not described in the specification.  On page 11, lines 1-5, the specification recites:
The quantum circuit error mitigation apparatus may convert the generated error mitigation matrix information into a database (S460). That is, the quantum circuit error mitigation apparatus may store the generated error mitigation matrix information in the database. The error mitigation matrix information converted to the database is used to mitigate errors in the quantum circuit, regardless of the sequence of the quantum gates constituting the corresponding circuit.
The specification describes that the error mitigation matrix information is used to mitigate errors, however, the specification is silent as to how the error mitigation matrix information is used to perform the mitigating as claimed.  In other words, the specification only discloses generating error mitigation matrix information and converting it to a database.  One of ordinary skill in the art would not know how to configure one or more processors to mitigate an error of a quantum circuit based on the error mitigation matrix information because the specification fails to show how to configure one or more processors to use the information.  One of ordinary skill in the art would not have recognized that the inventors were in possession of the invention as claimed in view of the disclosure of the application as filed.  
Claims 12-19 do not cure the deficiencies of claim 11 and are rejected for being dependent on claim 11.
Response to Arguments
Applicant’s arguments, see page 6 (last paragraph) -- page 7 (entire) of the Remarks, filed October 27, 2022, with respect to claims 1 and 11 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 101 of claims 1-9 and 11-19 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Endo et al. disclose error mitigation techniques for suppressing errors in noisy quantum devices.
No prior art rejections were given in this Final Office Action.  
With respect to claim 1, the prior art does not teach or reasonably suggest a method of mitigating an error in a quantum circuit by a quantum circuit error mitigation apparatus including one or more processors and a memory, the method comprising: obtaining, by the one or more processors, a plurality of first probability matrix information corresponding to all possible sequence combination of quantum gates constituting a quantum circuit; obtaining, by the one or more processors, a plurality of
With respect to claim 11, the prior art does not teach or reasonably suggest a quantum circuit error mitigation apparatus comprising: one or more processors; and a memory, wherein the one or more processors are configured to: obtain a plurality of first probability matrix information corresponding to all possible sequence combination of quantum gates constituting a quantum circuit; obtain a plurality of second probability matrix information corresponding to all possible sequence combination of quantum gates constituting the quantum circuit; generate a plurality of differential matrix information based on the plurality of first and second probability matrix information; generate error mitigation matrix information corresponding to the quantum circuit using the plurality of differential matrix information.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113